Citation Nr: 0019399	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-16 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
gunshot wound to the right arm.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office Regional 
Office (RO) in Los Angeles, California, which denied 
entitlement to a compensable evaluation for residuals of a 
gunshot wound to the right arm.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The most recent VA examination found the right arm to be 
within normal limits with no scar or piece of shrapnel 
palpable, normal reflexes and muscle strength, no sensory 
loss, and no detectable nerve damage.



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
gunshot wound to the right arm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §  4.118, Diagnostic Codes 7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records dated from 1994 to 1995 
reflect complaints of right arm pain and right hand numbness.  
A March 1994 clinical record notes the veteran reported pain 
in the right arm off and on since 1952.  He also reported 
dropping items, decreased strength, and tingling and numbness 
in the third and fourth digits.  Physical examination 
revealed full elbow flexion and extension with noted decrease 
strength quality.  No atrophy or deformity was noted, 
although tenderness over a tendon was noted.  An impression 
of tendonitis of the right elbow was noted.  A subsequent 
clinical record dated in March 1994 reflects a radiological 
examination of the right arm showed a five millimeter foreign 
body in the anterior aspect of the right humerus.  It was 
noted the veteran had undergone surgery for carpal tunnel 
syndrome fifteen years earlier.  Tenderness on the right 
lateral epicondyle was noted.  Physical examination revealed 
full range of motion, 5/5 strength, no atrophy, and no 
decrease in muscle size.  Sensory was noted as intact.  
Paresthesia along the posterior aspect of the forearm was 
noted.  An assessment of a foreign body with no decrease in 
range of motion and slight discomfort was noted.  Treatment 
with Ibuprofen was recommended.  A January 1995 psychiatric 
evaluation notes the veteran had three operations on his arm 
in 1992 and had been unable to work since that time.  

Upon VA examination dated in May 1994, the veteran complained 
that his right hand hurt a lot and he was unable to do much 
in the way of activities.  Physical examination revealed no 
tissue loss, no muscle penetration, no adhesions, no tendon 
damage, and no bone damage.  In regard to scar formation, the 
examiner noted the scar could not been seen, there was no 
tenderness, adhesion, bowstring, or other abnormality of the 
skin.  Strength on the first grip was noted as 22 kilograms 
on the right and 29 kilograms on the left.  Strength on the 
second grip was noted as 19 kilograms on the right and 29 on 
the left.  Strength on the third grip was noted as 18 
kilograms on the right and 27 kilograms on the left.  Normal 
grip strength in kilograms for a subject of this size, 
gender, and sex was noted as in the vicinity of 50 kilograms.  
The examiner noted there was no atrophy of the forearm or 
brachial musculature.  The examiner also noted no evidence of 
pain.  The veteran had normal sweat patterns of both hands.  
There was active range of motion of all of the joints 
bilaterally.  The fingertips touched the distal palmar 
flexion crease bilaterally, the mid-palmar flexion crease 
bilaterally, and the heels of the hands bilaterally.  Range 
of motion of the elbows was noted as full for extension, 
flexion, pronation, and supination.  A diagnosis of a normal 
examination of both upper extremities with no significant 
impairment was noted.  

In a July 1994 rating decision, the RO granted entitlement to 
service connection for residuals of a gunshot wound to the 
right arm, evaluated as noncompensable.  

Upon VA examination dated in April 1998, the veteran reported 
that four years earlier he began to experience trouble 
grasping objects with an electric pain in the tops of his 
right fingers.  He also reported that his right hand swelled 
in the daytime and he used a ball to exercise his hand.  
Physical examination of the right arm was noted to be within 
normal limits.  There was no scar or piece of shrapnel 
palpable.  Muscle strength in the right arm testing all 
muscles including the deltoid, biceps, triceps, wrist and 
finger extensors, wrist and finger flexors, interossei, 
thenar and hypothenar muscles was noted.  Reflexes of the 
right arm were normal including the triceps, biceps, and 
brachioradialis.  No sensory loss was detected in the right 
arm.  The examiner opined there was no detectable nerve 
damage in the right arm testing muscle supplied by roots C5-
T1 and nerves supplying the muscles of the right arm that 
could be related to the shrapnel injury as described by the 
veteran.  The examiner further opined the symptoms described 
by veteran to a certain extent could be related to arthritis 
or non-articular arthritis that occurs as a person ages.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

The veteran contends that his residuals of a gunshot wound to 
the right arm warrant an evaluation higher than the currently 
assigned noncompensable rating.  The veteran asserts that he 
has numbness in his arm, hand, and fingers causing him to 
drop objects.  He also contends that his arm goes numb and 
swells when he is in bed at night, and that doctors have told 
him that an operation would not be possible to correct his 
condition.  

The veteran's service-connected residuals of a gunshot wound 
to the right arm are currently rated as analogous to scars.  
Pursuant to 38 C.F.R. § 4.20, when a specific disability is 
not found within the rating schedule, it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Scars which are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Other scars are rated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, which 
provides for rating on limitation of function of the part 
affected.  

The most current and therefore most probative evidence of 
record, the April 1998 VA examination, reflects the right arm 
was found to be within normal limits with no scar or piece of 
shrapnel palpable, normal reflexes, and muscle strength.  
Additionally, no sensory loss or detectable nerve damage was 
found.  This evidence is consistent with May 1994 VA 
examination which found full range of motion and no tissue 
loss, muscle penetration, adhesions, tendon damage, or bone 
damage.  As the record is silent for competent medical 
evidence of limitation of function or muscle injury as a 
result of the gunshot wound to the right arm, contemplation 
of the rating criteria relevant to limitation of motion and 
muscle injuries, specifically 38 C.F.R. §§ 4.56, 4.71a, 
Diagnostic Codes 5200 to 5213, 4.73, Diagnostic Codes 5319 
through 5323, is not warranted.

Additionally, the April 1998 VA examination noted no findings 
of pain or tenderness of the scar.  In fact, it was noted 
that there was no scar.  The Board recognizes that the March 
1994 clinical records reflect a notation of tenderness on the 
right lateral epicondyle and an assessment of a foreign body 
with no decrease in range of motion and slight discomfort.  
However, those findings are inconsistent with the May 1994 VA 
examination finding of no evidence of pain as well as the 
current April 1998 VA examination findings.  Thus, the Board 
finds no basis upon which to warrant a compensable evaluation 
for residuals of a gunshot wound to the right forearm. 

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's residuals of 
a gunshot wound to the right arm result in marked 
interference with employment or frequent periods of 
hospitalization.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  



ORDER

Entitlement to a compensable evaluation for residuals of a 
gunshot wound to the right arm is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

